Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 have been canceled. Claims 22-41 are newly added.

Objection to specification (abstract)

	The abstract must be as concise as the disclosure permits, preferably 50 to 150 words in length. (MPEP 608.01 (b)).
	The abstract is objected to for the following reason:
	The abstract include less than 50 words. Appropriate correction is required.
	
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 22-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No.11,068,620. Claims 1-21 of US Patent No. 11,068,620 contains every element of claims 22-41of the instant application and as such anticipate claims 22-41 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below, for example, in mapping of claim 22 of the instant application and claim 1 of the patented application).

Instant Application
Patent No. 11,068,620
22. A secure semiconductor chip, comprising: 
a logic layer that comprises access logic and a logic circuit formed within the logic layer; 
a first memory layer comprising non-volatile resistive memory cells disposed over the logic layer and integrated with the logic layer in a monolithic structure embodying the secure semiconductor chip; and 


a plurality of connectors within vias provided between the logic layer and the first memory layer facilitating intra-chip communication within an interior of the secure semiconductor chip; wherein: 
the access logic is configured to receive a security key stored in non-volatile resistive memory cells of the first memory layer by way of the plurality of connectors, and 
the access logic is configured to provide access to the logic circuit formed within the logic layer in response to successfully receiving the security key.
1. A secure semiconductor chip comprising: 
a logic layer that comprises a logic circuit formed within the logic layer,…
 
 a first memory layer disposed over a second memory layer, the first and second memory layers comprising non-volatile memory cells disposed over the logic layer and integrated with the logic layer in a monolithic structure embodying the secure semiconductor chip; and 
a plurality of connectors within through hole vias provided between the logic layer and the first and second memory layers facilitating intra-chip communication within an interior of the secure semiconductor chip, wherein the plurality of connectors electrically and communicatively couple the logic circuit of the logic layer and the first and second memory layers….
wherein the logic circuit is in the unlocked state in response to a security key being determined to be accessible…



Allowable Subject Matter
Claims 23-41 would be allowable if overcome the double patenting rejections of claims.
The following is an examiner’s statement of reasons for allowance:
The prior art Fischer et al. (US Pub No. 2006/0289658) discloses, a processor circuit includes a logic chip with a logic circuit and a non-volatile memory as well as a memory chip with a non-volatile memory. A key is stored in the non-volatile memory of the logic chip by using electronic fuses. Further, personalization information is stored, which signalizes that the logic chip is allocated to a memory chip. A chip identification encrypted with the key is stored in the memory chip at an ID memory area. During starting up the processor, it is first verified whether the encrypted logic chip identification stored in the memory chip is authentic or not. Thereby, a simple and inexpensive personalization of a memory chip to a logic chip can be obtain in order to ward off attacks with regard to the removal or manipulation, respectively, of the memory chip.
The prior art Clark et al. (US Patent No. 8,860,197) discloses, a method of making an integrated circuit device can include: electrically coupling a first security layer to a semiconductor chip; electrically coupling the semiconductor chip to a package substrate; and  forming an encapsulant over the semiconductor chip and the first security layer such that the semiconductor chip and the first security layer are enclosed between the encapsulant and the package substrate. The first security layer can be capable of storing a part of a security key.
The prior art Norman (US Pub No. 2009/0182965) discloses, memory devices, systems, and methods for protecting data stored in one or more memory devices from unauthorized access. The memory device may include third dimension memory that is positioned on top of a logic layer that includes active circuitry in communication with the third dimension memory. The third dimension memory may include multiple layers of memory that are vertically stacked upon each other. Each layer of memory may include a plurality of two-terminal memory elements and the two-terminal memory elements can be arranged in a two-terminal cross-point array configuration. At least a portion of one or more of the multiple layers of memory may include an obfuscation layer configured to conceal data stored in one or more of the multiple layers of memory.
However, prior arts taken singly or in combination, fail to disclose, “a plurality of connectors within vias provided between the logic layer and the first memory layer facilitating intra-chip communication within an interior of the secure semiconductor chip; wherein: the access logic is configured to receive a security key stored in non-volatile resistive memory cells of the first memory layer by way of the plurality of connectors…” (as claimed in claim 22), and “a connector between the logic layer and the memory layer that electrically couples the logic layer and the memory layer providing secure intra-chip communication there between; and a security key stored in the non-volatile memory of the memory layer, wherein the access logic is configured to retrieve the security key from the non-volatile memory utilizing the connector and the intra-chip communication…” (as claimed in claim 34).
Claims would be allowable in light of the above limitations in combination with the board of appeal decision in the parent patented application 13/673,951.


Conclusion

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437